EXHIBIT 10.2 Contribution Agreement and Cash Collateral Security Agreement This Contribution Agreement and Cash Collateral Security Agreement (this “Agreement”) is entered into as of this31st day of March, 2010 by and among Marshall Reynolds, individually (the “Shareholder”), Champion Industries, Inc., a West Virginia corporation (the “Borrower”), and Fifth Third Bank, an Ohio banking corporation, asAdministrative Agent for the Lenders (the “Administrative Agent”). Background A.The Borrower, the Lenders party thereto and the Administrative Agent are party to a Credit Agreement dated as of September14,2007 (such Credit Agreement, as heretofore amended and as the same may further be amended, restated, supplemented or otherwise modified from time to time, the “Credit Agreement”). B.The Borrower, the Administrative Agent and the Lenders have agreed, among other things, to amend certain provisions of the Credit Agreement on the terms and conditions set forth in the Second Amendment and Waiver to Credit Agreement dated on or about the date hereof (the “Second Amendment”), among the Borrower, the Lenders and the Administrative Agent. C.As a condition to entering into the Second Amendment and continuing to extend credit and other financial obligations to the Borrower, the Administrative Agent and the Lenders require, among other things, that the Shareholder execute and deliver this Agreement. D.As a significant shareholder of the Borrower, the Shareholder benefits directly and indirectly from the continued extension of credit and other financial accommodations to the Borrower under the Credit Agreement and is therefore agreeable to executing and delivering this Agreement. E.Until the Borrower meets certain financial tests as further described herein, the Shareholder has agreed to provide cash collateral and/or a standby letter of credit, in an aggregate amount of no less than $2,500,000, to the Administrative Agent as collateral security for the Shareholder’s obligations under the terms of and pursuant to the conditions of this Agreement. Now, Therefore, for good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties to this Agreement hereby agree as follows: Section 1.Definitions. All capitalized terms herein shall have the meanings assigned to such terms on Exhibit A attached hereto. Section 2.Cash Collateral Account and Standby L/C. (a) On or before the date hereof, the Shareholder shall have: (i)Established with the Administrative Agent a deposit account numbered 7024701760 (including any successor, replacement or substitute accounts therefor maintained with the Administrative Agent by the Shareholder, the “Cash Collateral Account”), and deposited into the Cash Collateral Account, cash in an amount greater than or equal to the Minimum Cash Collateral Amount; and (ii)Delivered to the Administrative Agent a standby letter of credit in favor of the Administrative Agent, for the benefit of the Lenders (the “Standby L/C”), which Standby L/C shall be in a face amount of greater than or equal to the Minimum L/C Amount, issued by a financial institution acceptable to the Administrative Agent, and in a form and with drawing conditions and other terms acceptable to the Administrative Agent in its sole discretion.Without limiting the foregoing, the Borrower shall neither be directly or contingently obligated to reimburse any draws made on the Standby L/C nor be directly or contingently obligated to pay any fees or expenses with respect to the Standby L/C. (b)The Shareholder may at any time after the date hereof (i) increase or decrease the amount of cash held in the Cash Collateral Account (the “Cash Collateral Amount”) and (ii) increase or decrease the face amount of the Standby L/C (the “L/C Amount”) so long as the sum of the Cash Collateral Amount and the L/C Amount shall at all times equal or exceed $2,500,000 less the sum of all amounts received by the Administrative Agent in respect of Cash Collateral Draws and L/C Draws. (c)The Cash Collateral Account is and shall be a blocked account of the Shareholder under the sole dominion and control of the Administrative Agent, and the Shareholder may not make nor direct any withdrawals, transfers or other dispositions from the Cash Collateral Account.The Cash Collateral Account shall hold funds to satisfy the obligations of the Shareholder set forth herein and the Administrative Agent shall at all times have a first priority perfected security interest in such account.The Cash Collateral Account may be an interest bearing account, with interest accruing at a rate at least equal to that of similar deposit accounts of a similar size held at Fifth Third Bank, an Ohio banking corporation.The Shareholder hereby directs the Administrative Agent to deposit all interest proceeds into the Cash Collateral Account. 1 Section 3.Maintenance Obligation. (a) Subject to the terms and conditions of this Agreement, the Shareholder hereby acknowledges and agrees that upon the occurrence of any Make-Well Violation, the Administrative Agent may, in its sole discretion, without any further direction or instruction from or consent of the Shareholder: (i)Withdraw cash from the Cash Collateral Account in an amount up to the lesser of (x)the remaining amount therein and (y)the Make-Well
